Citation Nr: 1540269	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The Veteran had a March 31, 2014 videoconference hearing before the undersigned.  The hearing transcript is of record. 

In May 2014, the Board denied the emphysema claim and remanded the claims for an acquired psychiatric disorder and TDIU.  The Veteran appealed the denial of service connection for emphysema to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion for remand.  The Court granted the joint motion in March 2015 and remanded the emphysema claim back to the Board.   

The paper claims folder has been converted in its entirety into an electronic record within the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's primary contention regarding his pulmonary disability is that it has a nexus to in-service cooking gas fume exposure.  The Board concedes that the Veteran had exposure to fumes from cooking gas as a military food service worker.  

Review of the Veteran's STRs suggests that he generally had access to healthcare services during service.  Notably at his separation examination, he denied having or ever having several symptoms associated with respiratory illness.  At the March 2014 hearing, his testimony alludes to a continuity of symptomatology for breathing problems in service, but he later affirms that he did not have medical treatment.  He then identifies 1990 as the time when he noticed breathing problems.  

Dr. V.P.'s October 2008 letter supporting the Veteran's claim does not mention cooking gas exposure.  It appears to be premised mostly on the Veteran's self-reported history and does not account for the post-service chemical irritant exposure.  

Post service VA treatment reflect treatment for respiratory illnesses and reports of post service environmental exposures.  (VA treatment records from December 1996, October 1997, October 1998, November 1999).  It appears that the Veteran was regularly exposed to chemical irritants in his post service occupation and these exposures were attributed to several episodes of acute respiratory illness beginning in the mid-1990s by treating clinicians.  See id.  

Regarding the claim of service connection for psychiatric disability, the June 2014 VA medical opinion is inadequate for adjudication purposes.  First, the examiner's comments are unclear as to whether a complete copy of the record was available.  Second, the medical opinion only addresses an etiology to the peritonsillar abscess treatment and removal.  It does not reflect consideration of the Veteran's behavioral problems in service and alleged stressors.  A May 2015 private medical opinion and lay reports from the Veteran's brother and uncle have been submitted in support of the claim.  These reports must be considered by a competent authority. 

The TDIU issue is intertwined with the claims of service connection.  The Board will defer adjudication until the pending service connection claim has finally been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by a physician to determine the nature and etiology of his emphysema.  The claims file and a copy of this remand should be made available to the examiner and reviewed.   

The examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) that emphysema had its clinical onset or is other related to active service.  A detailed rationale reflecting a discussion of the Veteran's psychiatric history and pertinent clinical evidence is necessary for any opinion.  

Any opinion expressed must reflect detailed consideration of the following: (a) the Veteran's credible reports of being exposed to cooking gas as a military food service worker in service; (b) post service exposure to environmental irritants and treatment for respiratory illnesses as reported in VA treatment records from 1996 to 1998; and (c) the October 2008 medical opinion by Dr. V.P..  

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The Veteran should be afforded a psychiatric examination, including psychological studies, to determine the nature and etiology of any psychiatric disability.  The claims file and a copy of this remand should be made available to the examiner and reviewed.   

For each psychiatric disability identified on examination and in the record, the examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) had its clinical onset or is other related to active service.  A detailed rationale reflecting a discussion of the Veteran's psychiatric history and pertinent clinical evidence is necessary for any opinion.  

Any opinion expressed must reflect detailed consideration of the following: (a) the Veteran's reports of harassment by superiors, co-worker difficulties, and similar adjustment problems in service; (b) personnel records documenting behavioral problems; and (c) the May 2015 medical opinion expressed by Dr. K.K. and lay reports from the Veteran's uncle and brother about a personality change.  

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing all development required above, re-adjudicate the service connection claims and TDIU.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


